Dear Mr. Farley:
You have requested an opinion of the Attorney General regarding the eligibility for homestead exemption of immovable property which is owned in indivision by two individuals.
Article VII, Section 20 of the 1974 Louisiana Constitution provides, in pertinent part, with respect to the homestead exemption, as follows:
 "(1)  The bona fide homestead, consisting of a tract of land or two or more tracts of land with a residence on one tract and a field, pasture, or garden on the other tract or tracts, not exceeding one hundred sixty acres, buildings and appurtenances, whether rural or urban, owned and occupied by any person, shall be exempt from state, parish, and special ad valorem taxes to the extent of Seven Thousand Five Hundred Dollars and No/100 ($7,500.00) of the assessed valuation . . . .
 (2)  The homestead exemption shall extend to the surviving spouse or minor children of a deceased owner and shall apply when the homestead is occupied as such and title to it is in either husband or wife but not to more than one homestead owned by the husband or wife."
The facts presented in your request indicate that the owners of the property are two single (unmarried) individuals. This office has previously opined, consistent with the jurisprudence of this state, that immovable property held in indivision, is not entitled to the homestead exemption afforded by Article VII, Section 20 and Article XII, Section 9 of the 1974 Louisiana Constitution. The latter constitutional provision relates to property exempt from seizure and sale. In the recent case of Brocato v. Traina, 30 F.3d 641 (5th Cir. 1994) the court notes:
      "We find an unbroken line of Louisiana appellate court decisions beginning with Henderson v. Hoy, 26 La. Ann. 156 (1874),  and ending with Gulfco Finance Co. v. Browder, 482 So.2d 1019 (La.App. 3rd Cir. 1986), squarely holding that property owned in indivision with other than a spouse and children of that spouse in a community regime, cannot qualify for the homestead exemption."
Accordingly, it is the opinion of this office that immovable property owned in indivision with others than a spouse and children of that spouse in a community regime, cannot qualify for the homestead exemption.
Trusting this answers your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB
ATTORNEY GENERAL
                              By: ___________________________ ROBERT E. HARROUN Assistant Attorney General